               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

JESSICA OLSEN and TERI R.
SMITH, on behalf of themselves and
the Class Members described herein,                     4:18-CV-3081

                   Plaintiffs,

vs.                                                        ORDER

NELNET, INC., a Nebraska
Corporation, et al.,

                   Defendants.

      It appears from the plaintiff's motion for leave to file a second amended
complaint (filing 99) and the defendants' motion to dismiss (filing 105) that the
parties are in agreement on one thing: that plaintiff Teri R. Smith's claims
should be dismissed without prejudice. Accordingly,

      IT IS ORDERED:

      1.    Smith's claims are dismissed without prejudice, and Smith
            is terminated as a party.

      2.    The plaintiffs' motion for leave to amend (filing 99) and the
            defendants' motion to dismiss (filing 105) remain pending as
            to plaintiff Jessica Olsen.

      3.    The motion to withdraw of Smith's counsel (filing 109) is
            denied as moot.

      Dated this 27th day of March, 2020.

                                           BY THE COURT:


                                           John M. Gerrard
                                           Chief United States District Judge
